Citation Nr: 1517022	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include psoriatic arthritis.

2. Entitlement to service connection for titubation.

3. Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Brian Held, Agent


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. In-service incurrences of left hip and thigh pain were acute and resolved.  A current left hip disability was not manifest during service, nor was arthritis manifested within one year of service discharge, and is not attributable to service. 

2. Titubation was not manifest during service, nor within one year of service discharge, and it is not attributable to service.

3. Psoriasis was not manifest during service.  Psoriasis is not attributable to service.


CONCLUSIONS OF LAW

1. A left hip disability was not incurred in or aggravated during service, nor may arthritis be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. Titubation was not incurred in or aggravated by service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3. Psoriasis was not incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2011.  The claim was last adjudicated in February 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and lay statements have been associated with the record.  

In October 2011, VA provided the Veteran with a knee and lower leg conditions examination and obtained a medical opinion addressing whether left hip arthritis had its onset during or was caused by active service.  In February 2014, VA obtained an addendum medical opinion relating thereto.  The October 2011 examination and October 2011 and February 2014 medical opinions are adequate, as the examination report and addendum opinion thoroughly and accurately portray the extent of the left hip disability.  The examination was conducted after a review of the claims file and with a history obtained from the Veteran.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

VA has not afforded the Veteran a comprehensive medical examination relating to his claims of titubation and psoriasis.  The Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further below, there is no credible evidence establishing that an event, injury, or disease occurred in service or a qualifying disease manifested during the applicable presumptive period, and there is no credible evidence that an event, injury, or disease in-service otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis and for other organic diseases of the nervous system, if the disabilities are manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  As explained more fully below, the Board finds that neither arthritis nor other organic diseases of the nervous system manifested during service or within the one-year presumptive period following service.  Accordingly, service connection on a presumptive basis is not warranted.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Left hip disability

The Veteran has been diagnosed with psoriatic arthritis of the left hip, and, alternatively, degenerative joint disease of the left hip.  See November 2010 private medical records and February 2014 VA Addendum Medical Opinion.  The Veteran contends that his left hip disability is related to his twenty years of service.

Service treatment records show treatment for left groin and thigh pain in September 1979, October 1979, April 1980, September 1980, and October 1982 due to pulling a muscle while doing physical training, and for being hit in the thigh while playing football.  The medical assessments were inguinal strain and strain of the left proximal rectus femoris.  In a March 1989 report of medical history, the Veteran denied arthritis, rheumatism, or bursitis.  April 1995 reports of medical examination and medical history are unremarkable for left hip disorders.  The positive response on the April 1995 report of medical history to whether the Veteran has "swollen or painful joints" is attributed to spondylolisthesis.  A report of medical history for retirement again shows a positive response to "swollen or painful joints" and to "arthritis," however, no notation is made as to the reason for the positive response.  A November 1997 VA general medical examination showed no complaints about, or findings related to, the left hip.  

Post service, in a May 2004 VA general medical examination, the Veteran complains of chronic back pain radiating to both legs, down to the hips and thighs.  The diagnostic impression was L5-S1 spondylolisthesis causing the pain radiating to both legs.  A May 2006 VA examination report noted that, on examination, there was no radiculopathy down the legs.

March 2010 VA treatment records show treatment for left groin pain, which is noted as "continu[ing]."  In May 2010, the Veteran visited a VA emergency department for pain in the shoulders, hip, and knees.  Emergency department records note the differential diagnosis as consistent with osteoarthritis vs. rheumatoid arthritis in an individual with significant family history.  In November 2010, private practitioner Dr. C.C. newly diagnosed the Veteran with psoriatic arthritis.  

An October 2011 VA medical opinion held that the left hip arthritis is less likely related to service because there is likely a genetic component to arthritis which would not be related to the Veteran's service activity.  In the February 2014 VA addendum medical opinion, the examiner stated that the Veteran has left hip degenerative joint disease.  The examiner reasoned that while the Veteran did complain of hip and thigh pain in 1979, the complaint appears to have been due to muscle strain which would be expected to be self-limited and resolve without residual.  Thus, according to the examiner, it is less likely than not that current left hip degenerative joint disease is related to self-limited muscle strain over 30 years prior.

After a careful review of the record, the Board finds that service connection for psoriatic arthritis is not warranted because the evidence against a nexus outweighs the evidence in favor of a nexus.  

Although there were in-service complaints of, and treatment for, left hip pain, the incidences were due to injuries from physical activities, as reported by the Veteran at the time.  The diagnosis for the incidents was muscle strain.  After 1982, there were no further in-service complaints of manifestations of a left hip disability, and there were no such complaints within one year of separation from service.  In this regard, the Board finds the retirement report of medical history to be consistent with the April 1995 report and the November 1997 VA examination, which indicated the Veteran had spondylolisthesis.  Thus, the Board infers that the notation of "swollen or painful joints" and "arthritis" in the report of medical history at retirement refers to spondylolisthesis as there were no other joints discussed by examiners.

The October 2011 VA examiner opined that the Veteran's left hip arthritis is less likely related to his service because there is likely a genetic component to arthritis which would not be related to his service activity.  The opinion is supported by the May 2010 emergency department record noting a significant family history of arthritis.  In the February 2014 addendum opinion, the examiner opined that it is less likely than not that current left hip degenerative joint disease is related to self-limited muscle strain over 30 years prior.

The VA examiner's opinion is highly credible and probative evidence that an in-service left hip disorder resolved, and that the current left hip disability is not related to service.  The examiner reviewed the Veteran's medical history, provided clear opinions and rationale, and provided reasoning that is supported by the record.

The Board notes that the Veteran has not asserted that he had in-service manifestations of psoriatic arthritis of the left hip.  To the extent that the Veteran's claim of service connection can be construed as an assertion of in-service manifestations, the Board finds that such an assertions is not credible because it is made 29 years after the last in-service treatment and in the context of a claim for compensation, and because it conflicts with the Veteran's statements contemporaneous to the in-service events that he injured himself during physical activity.  Moreover, such assertion is outweighed by the October 2011 and February 2014 VA medical opinions as the VA examiner has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.

Consequently, there is no credible evidence of characteristic manifestations of left hip arthritis in-service or within one year after separation from service.  Additionally, on this record, manifestations begin some 29 years after the last in-service event.  Accordingly, presumptions based on chronic diseases and continuity of symptomatology are not warranted.  See 38 C.F.R. § 3.303(b).
 
For the foregoing reasons, the preponderance of the evidence is against a finding that a left hip disability was incurred in service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Titubation

The Veteran claims that a condition called titubation causes his head and hands to shake involuntarily and that this condition is related to service.

Service treatment records show no complaints of, or treatment for, shaking of the head and hands.  At worst, the Veteran was treated for an orbital fracture in April 1982 from boxing and a migraine headache in August 1992.  In March 1989 and April 1995 reports of medical history, the Veteran denied "nervous trouble" and "epilepsy or fits."  An April 1995 report of medical examination showed a normal neurologic condition.  In the report of medical history at retirement, the Veteran responded "yes" to "nervous trouble of any sort," however, no explanation of the positive response was given in the field provided.  A November 1997 VA general medical examination, performed while the Veteran was on active duty, found the Veteran to be in no acute distress and found the head, eyes, ears, nose, and throat to be unremarkable.

March 2004 VA treatment records show negative findings for head, eyes, ears, nose, throat and tremor.

March 2010 VA treatment records show the first instance in the medical records of complaints of, or treatment for, a tremor.  In a May 2010 VA neurological examination, the Veteran stated that the tremor began in 1996, and that his father had a tremor.  He was diagnosed with "essential tremor."  CT and TSH findings were normal at that time.

The Board finds that the Veteran's statements that manifestations of titubation occurred in service lack credibility.  The evidence shows the first statement that titubation occurred in service was made twelve years after service.  Although the retirement report of medical history indicated the Veteran believed he had nervous trouble, the statement is vague and there is no indication that the nervous trouble relates to shaking of the head and hands.  Thus, the report does not support the Veteran's later stated history.  The November 1997 VA examination found the head, eyes, ears, nose, and throat to be unremarkable, and the March 2004 VA treatment records are negative for head, eyes, ears, nose, and throat, and for tremor, thus, discrediting the Veteran's claim that shaking of the head and hands began in 1996 and continued long term.

Thus, the Board finds that there is no credible evidence of in-service characteristic manifestations of titubation or characteristic manifestations within one year of separation from service.  Accordingly, service connection in not warranted, including service connection on a presumptive basis or on the basis of continuity of symptomatology.  As the preponderance of the evidence is against a finding of service connection for titubation, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49, 53 (1990).

Psoriasis

The Veteran claims he is entitled to service connection for his current psoriasis.  Service treatment records show the Veteran had multiple in-service treatments for acne keloidalis and acne nuchae.  In October 1992, service treatment records show treatment for eczema in the antecubital fossae, with erythema and scaling.  In June 1996, the Veteran was treated for a scaly, itchy rash of the back and shoulders.  The diagnosis was tinea versicolor.  The Veteran is service-connected for both acne and tinea versicolor.

In an April 1995 report of medical history, the Veteran denied skin diseases.  The April 1995 report of medical examination found foot eczema and tinea pedis. In the retirement report of medical history, the Veteran responded "yes" to skin diseases.  

The November 1997 VA examination included an examination of the skin.  The examiner found "evidence of hyperpigmented, round, scaly skin lesions" on the back.  The examiner noted thickened skin lesions in the posterior aspect of the scalp which has responded to steroid cream and has been a recurrent skin lesion.  The examination found the Veteran to have tinea pedis on the feet, chronic acne nuchae of the nape of the neck, and tinea versicolor involving the back.

A May 2004 VA examination noted a history of acne like eruptions at the back of the neck that has not been healing, present since service.  The examiner found a skin rash over the chest and multiple areas and also skin pigmentation and scaling over the chest and the back.  The diagnostic impression was tinea versicolor.  The examination also found that acne nuchar of the neck, shoulders and back resolved.

June 2010 records from Dr. G.R.W. show the Veteran reporting for evaluation of an itchy, dry eruption of the body and extremities that started several months ago.  Dr. G.R.W. noted itchy plaques of the eye area, the scalp and the body due to psoriasis.  September 2010 follow-up treatment record shows psoriasis of the buttocks, scalp, right underarm, and knees.  

On this record, the Board finds there is no credible evidence of an in-service incurrence of psoriasis.  The in-service incurrences of a skin disorder have been attributed to tinea versicolor, tinea pedis, acne nuchar, and eczema and were reported in the areas of the back and chest, feet, nape of neck, and the posterior aspect of the scalp.  Service records do not show instances of plaques or a diagnosis of psoriasis, and they do not show rashes on the buttocks, underarm, eye areas, or knees.  Although the record is not clear as to where on the scalp psoriasis is currently present, if the disease is manifest at the nape of the neck or the posterior aspect of the scalp, it is considered in the award of service connection for acne nuchar.  Otherwise, it was not shown in-service.

To the extent that the Veteran's claim of service connection for psoriasis can be construed as an assertion that psoriasis was manifest during service, the Board finds that such an assertion is not credible.  Such an assertion is vague and is contradicted by the June 2010 history given by the Veteran that the dry, itchy eruption started several months prior.  

Thus, the Board finds that there is no credible evidence of in-service manifestations of psoriasis other than those attributed to already service-connected disorders.  Thus service connection in not warranted.  As the preponderance of the evidence is against a finding of service connection for psoriasis, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a left hip disorder, to include psoriatic arthritis is denied.

Service connection for titubation is denied.

Service connection for psoriasis is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


